EXHIBIT 10.10

 

Summary of Independent Bank Corporation

Management Incentive Compensation Plan

 

This document summarizes the Management Incentive Compensation Plan (the “Plan”)
of Independent Bank Corporation, a Michigan corporation (the “Company”). The
Plan covers all management employees, including the Company's Named Executives.

 

The Plan provides for annual cash incentives to Plan participants based on the
extent to which Company and individual performance objectives are met or
exceeded. The Plan has three annual performance levels: (1) threshold represents
the performance level that must be achieved before any incentive awards are
payable; (2) target performance is defined as a desired level of performance in
view of all relevant factors; and (3) the maximum represents that which reflects
outstanding performance. Target performance under the Plan is intended to
provide for aggregate annual cash compensation (salary and bonus) that
approximates peer level compensation. Threshold performance would result in
earning 50% of the target incentive, target would be 100%, and maximum would be
200%, with compensation prorated between these award levels.

 

The target bonus levels generally range from 10% of base salary (for lower level
Plan participants), up to 50% of base salary for the Company's Chief Executive
Officer. Plan participants are generally eligible to receive incentive
compensation based on the achievement of certain Company performance objectives
(weighted at 60% to 80%) as well as predetermined individual goals (weighted at
20% to 40%).

 

The Company performance objectives are established by the Compensation Committee
and approved by the Board each year and may include (but are not necessarily
limited to) goals related to earnings per share, non-performing assets to total
assets, organic deposit growth, and the Bank's efficiency ratio. The performance
objectives for a particular year are generally established during the first
quarter of such year, and any bonuses payable as a result of the achievement of
such objectives are generally paid in the first quarter of the following fiscal
year. Amounts earned under the Plan are payable in full following finalization
of the Company's financial results for the performance period. In addition, the
Board may condition the payment of any bonuses under the Plan by the achievement
of any one or more of the performance objectives.

 



 

 

